UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28831 CHDT CORPORATION (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 350 Jim Moran Boulevard, Suite 120, Deerfield Beach, Florida33442 (Address of principal executive offices) (954) 252-3440 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of September 30, 2010, there were 649,357,786 shares of the issuer's $.0001 par value common stock issued and outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements CHDT CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Assets: Current Assets: Cash $ $ Accounts receivable - net Inventory Prepaid expense Total Current Assets Fixed Assets: Computer equipment & software Machinery and equipment Furniture and fixtures Less: Accumulated depreciation ) ) Total Fixed Assets Other Non-current Assets: Product development costs - net Goodwill Deposits - Total Other Non-current Assets Total Assets $ $ CHDT CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) September 30, December 31, Liabilities and Stockholders’ Equity: Current Liabilities: Accounts payable and accrued expenses $ $ Note payable - Sterling Factors Notes and loans payable to related parties - current maturities Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, Series A, par value $.001 per share Authorized 100,000,000 shares, issued -0- shares at Sept 30, 2010 and December 31, 2009 - - Preferred Stock, Series B, par value $.10 per share Authorized 100,000,000 shares, issued -0- shares at March 31, 2009 and December 31, 2009 Preferred Stock, Series B-1, par value $.0001 per share - - Authorized 2,108,813 shares, issued -0- shares at Sept 30, 2010 and December 31, 2009 - - Preferred Stock, Series C, par value $1.00 per share Authorized 1,000 shares, issued 1,000 shares at Sept 30, 2010 and December 31, 2009 Common Stock, par value $.0001 per share Authorized 850,000,000 shares, Issued 649,357,786 shares at Sept 30, 2010 and December 31, 2009 Related party receivable ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. CHDT CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended For the Nine Months Ended Sept 30, Sept 30, Revenues $ $ Cost of Sales ) Gross Profit Operating Expenses: Sales and marketing Compensation Professional fees Product Development Other general and administrative Total Operating Expenses Net Operating Income (Loss) ) ) Other Income (Expense): Debt forgiveness - Miscellaneous income - - - 57 Interest expense ) Interest income - Total Other Income (Expense) Net Income (Loss) $ $ $ ) ) Income (Loss) per Common Share $
